              Case 2:20-cv-01190-RSM Document 5 Filed 08/31/20 Page 1 of 3



 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE

10   KING COUNTY, a Washington Municipal
     Corporation,                                           Case No.: 2:20-cv-01190-RSM
11
                        Plaintiff,                          STIPULATION AND PROPOSED
12                                                          ORDER EXTENDING TIME TO
             v.                                             RESPOND TO COMPLAINT
13
     FEDERAL INSURANCE COMPANY,
14
                        Defendant.
15

16           Plaintiff King County and Defendant Federal Insurance Company, by and through their
17   undersigned attorneys, hereby stipulate and agree that said Defendant is granted until
18   September 21, 2020 to answer or otherwise respond to the Complaint.
19           DATED this 27th day of August, 2020.
20    Respectfully submitted,                         Respectfully submitted,
21    KARR TUTTLE CAMPBELL                            COZEN O'CONNOR
22    By:   /s/ Jacquelyn A. Beatty                   By:   /s/ Jonathan Toren
           Jacquelyn A. Beatty, WSBA No. 17567             Jonathan Toren, WSBA No. 46896
23         701 Fifth Avenue, Suite 3300                    999 Third Avenue, Suite 1900
           Seattle, Washington 98104                       Seattle, Washington 98104
24         Phone: (206) 223-1313                           Telephone: 206.340.1000
           Fax: (206) 682-7100                             Facsimile: 206.621.8783
25         Email: jbeatty@karrtuttle.com                   E-mail: jtoren@cozen.com
      Attorneys for Plaintiff King County             Attorneys for Defendant Federal Insurance
26                                                    Company
      STIPULATION AND PROPOSED ORDER EXTENDING TIME                             LAW OFFICES OF
                                                                            COZEN O’CONNOR
      TO RESPOND TO COMPLAINT - 1                                        A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      CASE NO.: 2:20-CV-01190-RSM                                                 SUITE 1900
                                                                          SEATTLE, WASHINGTON 98104
                                                                                (206) 340-1000
     LEGAL\48030160\1
              Case 2:20-cv-01190-RSM Document 5 Filed 08/31/20 Page 2 of 3



 1                                               ORDER

 2           As Plaintiff and Defendant have stipulated and agreed to an extension of twenty (20)

 3   days for said defendant to file and serve a response to the Complaint in this action, it is hereby

 4           ORDERED AND ADJUDGED that said extension is hereby granted. Defendant

 5   Federal Insurance Company shall file and serve a response to the Complaint on or before

 6   September 21, 2020.

 7           DONE AND ORDERED this 31st day of August, 2020.

 8

 9

10

11                                                 RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      STIPULATION AND PROPOSED ORDER EXTENDING TIME                              LAW OFFICES OF
                                                                              COZEN O’CONNOR
      TO RESPOND TO COMPLAINT - 2                                          A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      CASE NO.: 2:20-CV-01190-RSM                                                   SUITE 1900
                                                                            SEATTLE, WASHINGTON 98104
                                                                                 (206) 340-1000
     LEGAL\48030160\1
              Case 2:20-cv-01190-RSM Document 5 Filed 08/31/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on August 27, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court using the CM/ECF system which will send notification of such

 4   filing to all counsel of record.

 5           DATED this 27th day of August, 2020.

 6                                                COZEN O'CONNOR

 7

 8                                                By:      /s/ Bonnie L. Buckner
                                                        Bonnie L. Buckner, Legal Secretary
 9                                                      999 Third Avenue, Suite 1900
10                                                      Seattle, Washington 98104
                                                        Telephone: 206.340.1000
11                                                      Toll Free Phone: 800.423.1950
                                                        Facsimile: 206.621.8783
12                                                      Email:    bbuckner@cozen.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      STIPULATION AND PROPOSED ORDER EXTENDING TIME                            LAW OFFICES OF
                                                                            COZEN O’CONNOR
      TO RESPOND TO COMPLAINT - 3                                        A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      CASE NO.: 2:20-CV-01190-RSM                                                 SUITE 1900
                                                                          SEATTLE, WASHINGTON 98104
                                                                               (206) 340-1000
     LEGAL\48030160\1
